FIRST EAGLE FUNDS First Eagle Global FundFirst Eagle Overseas FundFirst Eagle U.S. Value FundFirst Eagle Gold FundFirst Eagle Global Income Builder FundFirst Eagle High Yield FundFirst Eagle Fund of America 1, NEW YORK 10105(800) 334-2143 SUPPLEMENT DATED DECEMBER 31, 2015TO STATEMENT OF ADDITIONAL INFORMATION (SAI) DATED MARCH 1, 2015 This Supplement is intended to highlight certain changes to the First Eagle Funds SAI dated March 1, 2015. Please review these matters carefully. The fourth paragraph under the section of the SAI entitled Computation of Net Asset Value is hereby deleted in its entirety and replaced with the following: All bonds, whether listed on an exchange or traded in the over-the-counter market for which market quotations are readily available, are generally priced at the bid prices provided by an approved pricing service or dealers in the over-the-counter markets in the United States or abroad. * * * *
